WARNER, Judge,
concurs specially.
This case arises on a petition for writ of certiorari from the striking of a request for a jury trial. As can be seen by the cases cited in the opinion there is a decided split of authority as to whether an order denying jury trial may be reviewed. I would hope that the parties might address this to the Supreme Court on conflict jurisdiction to resolve this conflict so that all parties may have the same procedural due process regardless of which part of the State of Florida they happen to litigate.